PER CURIAM
 The sole issue raised on this appeal is whether respondent Keusink, the putative father, was denied his right to justice without delay under Article I, section 10, of the Oregon Constitution, because the state failed to file a paternity suit against him until seven and one-half years after the birth of the child which is alleged to be his. In the light of the Supreme Court’s holding in State ex rel Adult & Fam. Ser. v. Bradley, 295 Or 216, 666 P2d 249 (1983), it is clear that there can be no constitutional or statutory time bar to a filiation proceeding.1
Reversed and remanded to the trial court for proceedings on the merits of the paternity claim.

 The only apparent exceptions concern the declaration of heirship, which must be commenced within ten years of a father’s death, ORS 111.095(2), 28.040,12.140, and the establishment of paternity for purposes of intestate succession, which must be done during the lifetime of the child. ORS 112.105. See State ex rel Adult & Fam. Ser. v. Bradley, supra, 295 Or at 222 n 11.